DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 	Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive.  	
 	Examiner respectfully disagrees with the applicant’s argument that Yamamoto does not disclose 

“wherein one of a source and a drain of the first transistor is electrically connected to a first wiring,” and 

“wherein the other of the source and the drain of the first transistor is electrically connected to one 

electrode of the first capacitor, one electrode of the second capacitor, and one electrode of the display 

element.”

 	Applicant asserts that “the other of the source or drain of first transistor Ts1 in Yamamoto is 

connected to one electrode of alleged first capacitor C2, but the other of the source or drain of first 

transistor Ts1 is not electrically connected to one electrode of alleged second capacitor C1, as capacitor 

C2 is between the transistor Ts1 and C1. “ Examiner respectfully disagrees.

 	Note that claim 1 does not recite “directly connected”. All the electrical components in Figs. 2 

and 31 are electrically connected to each other. When a component is described as being “connected 

to” another component, there can be one or more other components intervening therebetween. 

Therefore, Yamamoto teaches the other of the source and the drain of the first transistor (Ts1 in Figs. 2 

and 31) is electrically connected to one electrode of the second capacitor (C1 in Figs. 2 and 31), as 

claimed.

 	Furthermore, applicant argues that “the other of the source or drain of first transistor Ts1 is not 

electrically connected to EL element 1 as a gate insulating layer of a transistor Td is between transistor 

Ts1 and EL element 1.” Examiner respectfully disagrees.

 	As shown in Figs. 2 and 31, Yamamoto teaches that “the other of the source and the drain of the 

first transistor (Ts1 in Figs. 2 and 31) is electrically connected to one electrode of the first capacitor (C2 

in Figs. 2 and 31), one electrode of the second capacitor (C1 in Figs. 2 and 31), and one electrode of the 

display element (1 in Fig. 2; Cle in Fig. 31). Yamamoto does not disclose that “the other of the source or 

drain of first transistor Ts1 is not electrically connected to EL element 1 as a gate insulating layer of a 

transistor Td is between transistor Ts1 and EL element 1.” All the electrical components in Figs. 2 

and 31 are electrically connected to each other.
 	Therefore, Yamamoto teaches wherein one of a source and a drain of the first transistor (Ts1 in Figs. 2 and 31) is electrically connected to a first wiring (DTL in Figs. 2 and 31), wherein the other of the source and the drain of the first transistor (Ts1 in Figs. 2 and 31) is electrically connected to one electrode of the first capacitor (C2 in Figs. 2 and 31), one electrode of the second capacitor (C1 in Figs. 2 and 31), and one electrode of the display element (1 in Fig. 2; Cle in Fig. 31), as recited in claim 1.
 	Furthermore, applicant argues that “for similar reasons, Yamamoto does not disclose 
the claimed feature of Claim 1 wherein one of a source and a drain of the second transistor is 
electrically connected to a second wiring." Examiner respectfully disagrees. 
 	Note that claim 1 does not recite “directly connected”. All the electrical components in Figs. 2 

and 31 are electrically connected to each other. When a component is described as being “connected 

to” another component, there can be one or more other components intervening therebetween. 

Therefore, Yamamoto teaches wherein one of a source and a drain of the second transistor (Ts2 in Figs. 

2 and 31) is electrically connected to a second wiring (Vcc in Fig. 2; [0101]; Vcom in Fig. 31), as claimed.
 	Applicant also asserts that “the rejection also contends that Yamamoto teaches wherein the other of the source and drain of the second transistor (Ts2 in Figs. 2 and 31) is electrically connected to the other electrode of the second capacitor (C1 in Figs. 2 and 31)." Applicant argues that “this 
	Note that claim 1 does not recite “directly connected”. All the electrical components in Figs. 2 

and 31 are electrically connected to each other. When a component is described as being “connected 

to” another component, there can be one or more other components intervening therebetween. This 

contention is consistent with the above contention that the one of the source and drain of the second 

transistor is electrically connected to Vcc in Yamamoto. As shown in Figs. 2 and 31 of Yamamoto, both 

the one and the other of the source and drain of the second transistor are connected to the second 

wiring and the second capacitor in Yamamoto. Therefore, Yamamoto teaches wherein the other of the 

source and the drain of the second transistor (Ts2 in Figs. 2 and 31) is electrically connected to the other 

electrode of the second capacitor (C1 in Figs. 2 and 31), as claimed.

 	Applicant argues that “the one of the source and drain of second transistor Ts2 in Yamamoto is electrically connected to wiring DTL which the Office contends is the first wiring, transistor Ts2 is not connected to a second wiring, and the above claimed feature of Claim 1 is not disclosed in Yamamoto.“ Examiner respectfully disagrees.
 	Note that claim 1 does not recite “directly connected”. All the electrical components in Figs. 2 

and 31 are electrically connected to each other. When a component is described as being “connected 

to” another component, there can be one or more other components intervening therebetween.  

Therefore, Yamamoto teaches wherein one of a source and a drain of the second transistor (Ts2 in Figs. 

2 and 31) is electrically connected to a second wiring (Vcc in Fig. 2; [0101]; Vcom in Fig. 31), as claimed.


 	Note that claim 1 does not recite “directly connected”. All the electrical components in Figs. 2 

and 31 are electrically connected to each other. When a component is described as being “connected 

to” another component, there can be one or more other components intervening therebetween.  

Thus, Yamamoto teaches wherein the other of the source and the drain of the second transistor 

(Ts2 in Figs. 2 and 31) is electrically connected to the other electrode of the second capacitor (C1 in Figs. 

2 and 31), as claimed.

Therefore, the cited references teaches independent claim 1.
Furthermore, applicant also argues that the features of  Claim 10 are not disclosed or suggested by Yamamoto or the other cited references. Examiner respectfully disagrees.
Yamamoto teaches claim 10 in Fig. 31 as noted in the office action below.

		     	  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al.  (US 2010/0289830 A1) in view of Sugimoto et al. (US 9324263 B2).
 	As to claim 1, Yamamoto et al. teaches a display device comprising a pixel ([0002]: pixel),
 	wherein the pixel is supplied with a first data potential and a second data potential in a range of a first potential or higher to a second potential or lower ([0077-0078]: Vsig1, Vsig2 in Fig. 3, As to Fig. 3, Vsig2 is higher to Vsig1 (Vsig1 is lower); [0486]: Vsig1, Vsig2; As shown in Figs. 32A-32B, Vsig2 is higher to Vsig1 (Vsig1 is lower)),
 	wherein the first data potential is configured to make the pixel display an image with a first gray level ([0030]: a signal value for display reflecting a gradation is created within a pixel circuit, display images; [0071]: supplying a voltage corresponding to the signal value (gradation value) of a luminance signal as display data to the pixel circuits;[0077-0078];[0084];[0486]),
 	wherein the pixel is configured to perform calculation with the first data potential and the second data potential to generate a third data potential ([0086]: gradations equal in number to that of (x gradations×(x−1) gradations) can be displayed by combination of the two signal values Vsig1 and Vsig2;[0096]: the signal value for display resulting from synthesis of the signal values Vsig1 and Vsig2),
 	wherein the third data potential is configured to make the pixel display an image with a second gray level ([0018]: The voltage (signal value) input to the gate of the driving transistor Td in this case is a voltage corresponding to a gradation;[0022]: making display at a gradation corresponding to the signal value for display;[0086];[0096]: the signal value for display resulting from synthesis of the signal values Vsig1 and Vsig2 is obtained),
 	wherein a reference potential of the first data potential is an intermediate potential between the first potential and the second potential ([0128]: Vsig1+ΔV, and Vsig1 <Vsig1+ΔV<Vsig2), 

 	wherein one of a source and a drain of the first transistor (Ts1 in Figs. 2 and 31) is electrically connected to a first wiring (DTL in Figs. 2 and 31),
 	wherein the other of the source and the drain of the first transistor (Ts1 in Figs. 2 and 31) is electrically connected to one electrode of the first capacitor (C2 in Figs. 2 and 31), one electrode of the second capacitor (C1 in Figs. 2 and 31), and one electrode of the display element (1 in Fig. 2; Cle in Fig.   31),
 	wherein one of a source and a drain of the second transistor (Ts2 in Figs. 2 and 31) is electrically connected to a second wiring (Vcc in Fig. 2; [0101]; Vcom in Fig. 31),
 	wherein the other of the source and the drain of the second transistor (Ts2 in Figs. 2 and 31) is electrically connected to the other electrode of the second capacitor (C1 in Figs. 2 and 31), but does not explicitly disclose wherein a gray level width that can be displayed by the second data potential is larger than a gray level width that can be displayed by the first data potential.
 	However, Sugimoto et al. teaches wherein a gray level width that can be displayed by the second data potential is larger than a gray level width that can be displayed by the first data potential (Figs. 3A; col. 9, lines 50-57:  pulse signal corresponding to 8/15 gradation value is applied to data line and pulse signal corresponding to 4/15 gradation value is applied to data line; Fig. 3A shows 8/15 gradation has larger pulse width than 4/15 gradation).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Yamamoto et al. such that a gray level width that can be displayed by the second data potential is larger than a gray level width that can be displayed by the first data potential as taught by Sugimoto et al. in order to improve display quality.

 	As to claim 2, Yamamoto et al.  in view of Sugimoto et al.  teaches the display device according to claim 1,
 	wherein a gate of the first transistor(Yamamoto et al., Ts1 in Figs. 2 and 31) is electrically connected to a third wiring (Yamamoto et al., WSL1 in Figs. 2 and 31), 
	wherein a gate of the second transistor (Yamamoto et al.,Ts2 in Figs. 2 and 31) is electrically connected to a fourth wiring (Yamamoto et al. , WSL2 in Figs. 2 and 31), and
 	wherein a fifth wiring (Yamamoto et al., Vcat in Fig. 2;[0100]; wiring between transistor Ts1 and capacitor C1 which connects transistor TS1 and capacitor C1 in Fig. 31) is electrically connected to the other electrode of the first capacitor (Yamamoto et al., C2 in Figs. 2 and 31) and the other electrode of the display element (Yamamoto et al., 1 in Fig. 2; Cle in Fig. 31).

 	As to claim 3, Yamamoto et al.  in view of Sugimoto et al.  teaches the display device according to claim 2, wherein the display element is a liquid crystal element (Yamamoto et al.,[0002]).

 	As to claim 10, Yamamoto et al.  in view of Sugimoto et al.  teaches the display device according to claim 1, wherein the other of the source and the drain of the first transistor (Yamamoto et al. , Ts1 in Fig. 31) is directly connected to the one electrode of the second capacitor (Yamamoto et al., C1 in Fig. 31), and wherein the other of the source and the drain of the second transistor (Yamamoto et al., Ts2 in Fig. 31) is directly connected to the other electrode of the second capacitor(Yamamoto et al., C1 in Fig. 31).

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al.  (US 2010/0289830 A1) in view of Sugimoto et al. (US 9324263 B2) in view of Takata et al. (US 2016/0225859 A1).
 	As to claim 4, Yamamoto et al.  in view of Sugimoto et al. teaches the display device according to claim 2, but does not explicitly disclose wherein the first transistor or the second transistor comprises a metal oxide in a semiconductor layer.
 	However, Takata et al. teaches wherein the first transistor or the second transistor comprises a metal oxide in a semiconductor layer ([0122]: metal oxide semiconductor film).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yamamoto et al.  in view of Sugimoto et al.  such that the first transistor or the second transistor comprises a metal oxide in a semiconductor layer as taught by Takata et al. in order to provide strong semiconductor characteristics and reduce manufacturing costs.

Allowable Subject Matter
Claims 5-6 and 8-9 are allowed.

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624